The defendants demurred for want of equity, and at Jones on the last circuit, NASH, J., pro forma, sustained the demurrer and dismissed the bill, and the defendant appealed.
The legacy being specific, after an assent by the executor he was clearly liable at law to an action by the legatee, because an interest in the specific legacy vests at law in the legatee upon the assent of that executor. 2 Williams on Executors, 1188. But, is the jurisdiction lost which this Court certainly once had over the subject? We think not. Where the executor had assented to a specific legacy and the legatee brought trover and had a verdict, the executor filed a bill to enjoin him. Lord Hardwicke said it would be extraordinary if a legatee must in every instance bring a bill in this Court. Williams v. Lee, 3 Atk., 223. Intimating clearly that he might do so. Where the executor assented to a devise of a term (66) for years, the assignee of the legatee entertained a bill in equity to be put in possession. Moon v. Blagrave, 1 Ch. Ca. 277; Ward on Legacies, 371. The executor in equity is but a trustee. This Court must necessarily have the power to coerce him to a complete execution of the trust. The bare assent which will give a court of law jurisdiction will not at the same time deprive this Court of its jurisdiction to see that the trust be completely executed. In Jordan v. Jordan, 4 N.C. 409, the Supreme Court said that the jurisdiction of equity over trusts can be taken away only by showing a complete execution of the trust. Here there has not been a complete execution of the trust, because that required the executor not only to assent to the legacy, but to deliver the subject specifically, and also to account for the profits. As to the other defendants, she is a mere volunteer; at least, not a purchaser from the executor; and therefore her right in this Court must depend upon the inquiry, Which is the better original title under the testator himself, that deduced under the will or that under the supposed deed of gift? The plaintiff, we think, has stated a sufficient equity in her bill. The demurrer must be overruled, with costs, and the defendants answer.
PER CURIAM. Reversed.